OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                            AUSTIN




Honorable Roger Thurmond
Dlstrlot Attorney
Sixty-Third Judlolal Dlstrlot
Del Rio, Texas

Dsar Sir:




     less than 25,000 lnhabltants,,onndemand the msxl-
     mumsalpox alloved uru3er,thle,~statuto,  where 811
     the C6imty~'WXIolals eaumereted are reoelvlng the
     maxlknua4mneflts regardle?e~ of fees received in
     1935, ~ult~~'the,excepti~~arthe county Attorney.
     Aod vhether ur bt In your oplnlon, if all auoh of-
     fiolals are &o rtielvlng the maxlmum benefits, vlth
     tho exoeptlon ei that ss County Attorney, la this
     diacrinlnetorjr, ad to this offloe.
            i    .d' .,
                      '
           "PC&Zgout.*lnZOrdlOn thl8 fiPplI4Sto the
     office of Uountg Attorney In Maverick County, for
     which I have been asked for an opinion In this mstter."
          tiwerick County has a population of lC,O*?linhabitants
acoordlng to the 1340 Federal Census. The aaaeaaed valuation la
leas than $10,000,000.00according to the last preceding approved
tax roll of such County.
                                   Voraoa'8 Anaotatsd Clvll
           aoot1oa15, &tlol* 3912ahr
sta tutea ma
          , de l    mlla 8a

           “Th sC~@ @ Ia l8r 8’ c o vr tin 0wa tto 8lm
    0 doPul8t1ol.of 1088 thaa tvutty thml88&l (20,
                                                 53        )
    Lnhabltantn, loooob~      to thm l88t miag~       ?o&eml
    c8Mw     at the ifrat mgulu moot
    eaoh   48loIa8ryeerr ry pear aa
    o o mp tma oa rtlo
                   llloo ma t
                            a M o a o la oo fflo
                                            t    Qo
                                                 sr a
    8sr l8rb y
             a r frme.c ~881 -* c o wtla 088b     or
    Enlahooutltloslirhee~mlt~me,a~lt           rhrllk
    its dutt, to tlx the ralsrlor of C~&mlnal snOtriot
                                              88.8 ausb or-       :


    oompenaatioabyraid      offioerbhlr     said
    Paolty   ror the M0w1 S*rr or 19358sd aot
                                            O=t#i%r
                                              1
    thomaxImmcrllar&    •wh&fl4~uW~l8v8~8t~
    August24th,l93!i,8ad   not mom tbaathemxlmu
    fmount allwad nwh orfboP u&or l8u8 a.iat~
    A-t    2&h, 1935, pswidad, that irr omat
    a pqmlatlonoilerrtho.ntw&ytharsrrd
    lnhabltarat8,8ooordLng to tbo 1.88 pllwbd~        i'edml




    ago ofzxlOzwl4oFa~tLosrumltnlu8ti4uudgswtded
    furthewth8tin8lloountle8bs          8 populatiacror sot
    lea8 then tventythouaaad     end                 ead not more
    thun tventy-five   thou88ld (25,ooo),    800ordfng to the
    lamt p~~oediag Fade~!~l COMU~, 8rd vhioh h08 @a 888088ti
    vsluEt~ollinexoe88    of'hrsnt   41rrmll1on      (025,wo,ow.00)
    Dollar8 eoaonV.ng to the 1881 pr4Oodbg sppFW4d tax roll
    of suoh oountle8, the oountr ju&e, sheriff, OsUty at-
    torney, aaeemaon and oolleotor of t6%0m, 00uRtJ olepk ~rd
    dlstrLot Olerk, the asxiwm sal8x-y18 hemby fix4d at
    Three Thousaad Seven lhuvbed sod Fifty ($3,750&O) Dollerr.
                                                                   588



Ecnorable Roger Thurmond, p8ge 3


          “The OaPpeMatlOn of a CrlmlMl Dlstrlot
    Attorney, or County Attorney who periorms the
    duties of Dlrtrlot Attorneya, togethor with the
    oompenSatiOn of hi8 8s@i@tallt@, Shall be paid out
    or the county orrioera~ S8lery Fund, but the State
    shall pay lnt0 8UOh Rrnd eaoh pear an 8mWnt equal
    to e sum vhloh beam the mameproportion to the
    tot81 s8lary OS suoh CHmlnsl Dlrtriot     Attommy,
    or County Attorney perfomaing the dutieo OS a Dlr-
    trlot Attorney, together with the salery OS his
    as3lst8nt8,   es 811 Se10nJ fee8 cOlleOted by suoh
    oSSlolal during the year of 1935 bear? to the total
    fees colleoted by suoh oSSloi81 during suah year.”
    (Duplioatlon of vords “und not mope than the maxi-
    mumallowed such offloer under lavs existing August
    24, 1935" appears in enrolled bill.)
          As Maverlok County has a population of lerr than twenty
thousand (‘20,000) lnhabltants aooording to the 1940 Federal Census,
the foregobig provisions of Seotlon 15 of Art1010 39120 are rppll-
Cable to said county.
          The sela~4es of the county osrioiaie 0r Msverlolr must be
determined a& fixed l.n aooordance with the p~ovlsfons of Artloles
3883, 3891 end Sootion 15, Artlole 3912e, 08 the Cmmisrlonera~
Court OS said County h8s provided for the oompensation of all County
OSSloers on e salary basla under the ProvisiOnS OS 88id Seoflou 15.
(See the oaae of Naoogdooher Co. v. Winder, 140 9. W. (26) 972).
          This department held ln Opinion no. O-744 “Them v88 no
p~ovlsion of the statute guermnteelng the oSflos~ he should first
reoslvs the amount allowed under the prWlsioM     of Art1010 3883,
so that the offloer had to pay euthorlsed expendIturea out of the
funds ooming into his hands, lrrespeotlve   OS vhether the amoUnt
mentioned in the Art1010 vas oarned OF oolleoted.     Therefore, the
total sum earned as compensation by him vas the net total earnned
after payment of his authorized expenses.    The Legislature did not
stipulate  ‘earned by the office8 but rather earned by him.”
           On December 3, 1937, this depmtment held, in the
Opinion vritten by Honorable James N. North, Assistant Attorney
General, addressed to Mr. blllllamJ, Fanning, County AttoPMy,
Hopkins County, Texas, that in arriving at the correot min¶mm
                                                                     ,589



Honorable Bxer   Thursmd,   PBm 4


to be paid omnty offioers  uader ths Salaq Bill that the Court
should oonsldor the saouat of fees earned a& unoolleoted,  8s
voll as fees oollooted for the year 1935, TN8 oplnloa further
held that an ox a??loZo salary paid to the o??loe~ for the year
1935 should be oomldeti   io OFFLV~Q et the a-eat    minlmm to
be gaid suoh offioer.
           In risv QS the forsgobg      pa sre respeotfully  advfssti
t.hstit is the apinioa of this department thst      the msxlmumsslary
of the county o??lolal~    of Mnveriok County, named ln Artlols 39lr,
fcr the year 1935, osnnot uoeed the Bumof $3,000.00uoh.
rninlmumoalarj of the oountf o??loial~     of said oounty oannot be
less than the total sum earned as ocuspensation by said offioers
in their said o??Loial oapaoities for the fiscal year of 1935.
Stated differently,    the Coum1I88ioaer8~ Court of said oounty is
authorized by Seotlao 15, Artiole 3912e, to fix the salaries of
eoci~ of the ocwty o??loi~l~ St not less thsn the total sum urnsd
as oompensatlon by esoh of said officers      in their said ofriolal
capacities   for the fiscal ysar 1935 and not mm than the msximum
elloved euoh o??lcer~ uader lavs eXLstUg August 24, 1935.
            Acoordlzig to the lnfomstion   oontained In your letter,
It is apparent that 811 of the oounty o??lol8l8      OS Msmrlok County,
except the Couty Attorney,rsoeivo      the msximupssalaries lllaved by
1~ for their affloial     servioer.   Ye assume frcis ths faots stated
in your lettor that the salary of the Couaty Attoraey is not less
then the total sum earned as ocmpensatfoa by said offloer       in hfa
said offioial   oapnolty for the fSsoa1 yea2 o? 1935, but 18 not aa
muoh as the maximumsalary all0m-l hy lav in Hsvorlok County.
            It is our opinlon that 1-t t:, wholly vlthln the disore-
tion of the Commissioaers~ Court in detemnlning aad fixing the
salaries of oounty o??loSal~ to detrrmip, the amount of Oompensatl~a
for each of salti oouaty offioials     provided the sala-   of eaoh county
offioial   shsll not ha less than the total sum earned as oompensatloa
by Bald officer   in his said offioial    capaooity for the flsoal year
1335, and not more than the praxiuiumalloved suoh o??loerunder lava
edsting    August 24, 1935. The Conmissfoaers 1 Court is not required
to fix the salaries of the ooumty o??loialB St the BB~B amount, but
as heretofaFe stated, It is vholly vithla their dlsoretion        to deter-
r~rine and fix the salary of eaoh of the said oounty o??lolal~ at not
less than tho minimum nor more thsn the maxl~~um,and that there Is
CO cjisorlminationvlMir the salaries of suoh 00Unt orfiaials        are
<etem:ingd end fixed although some oounty offlcia 9 a receive a
,veator salary than mothers, proplded, of oourse~ the salaries 0f
Honorable Roger Thurmond, Page 5


fiuoh oounty o??lolalB are not less than the total sum earned as
oompensation 8y the said offioers   in their said o??io~aloapaol-
tiesfor the flsoal year 1935, aad not smre than the MX~~NJUal-
lowed suoh offl~ers   under laws existingAugust 24, 1935.


                                   YOWB very truly
                               ATTORHBY   OBW       OF TJUAB

                               ByWd-
                                          ArdOll   WilliSlE
                                                   ASBlStiant
AW:fo